DISSENTING OPINION OF
KEMP, J.
I am unable to agree to the holding that section 2951 R. L. 1915 does not relax the general rule that a feme covert cannot file a bill in equity against her husband without the interposition of a next friend.
The statute provides that “a married woman may sue and be sued in the same manner as if she were sole; but this section shall not be construed to authorize suits between husband and wife.”
The wife has authority to bring a suit against her husband for separate maintenance without statutory authority therefor (Dole v. Gear, 11 Haw. 554), but in the absence of statutory authority the suit would have to be brought through a next friend just as would the wife’s suit against any other person in the absence of such a statute.
If the statute contained only the first clause there could be no question that this suit could be maintained by Mrs. Reynolds in her own name, because up to that point the statute in plain and unequivocal language authorized a married woman to sue and be sued in the same manner as if she were sole — that is, it authorized her to bring suits in her own name which prior to the statute she could bring only when represented by a next friend. It did not create any new cause of action in her favor nor did it deprive her of any she already had. This much I say is plain if the statute had ended with the first clause. What then was the effect of adding that this section shall not be *636construed to authorize suits between husband and wife? It is well known that the right of the husband and wife to sue each other does not extend to every character of suit or action but is extremely limited. I think that the legislature out of an abundance of caution added the last clause to malee sure that the bars were not thrown down so as to permit general litigation between husband and wife, and there was no intention to except out of the first clause such suits as a wife is authorized to bring against her husband. The legislature simply did not want to be understood as creating any new causes of áction in favor of the wife against the husband or the husband against the wife and added the last clause to malee sure of that effect.
In my opinion the circuit judge did not err in overruling the demurrer and his action in that respect should be sustained.